Citation Nr: 0824944	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.  

2.  Entitlement to service connection for carpal tunnel 
syndrome.  

3.  Entitlement to service connection for a cervical spine 
disability (a "neck disability").  

4.  Entitlement to service connection for a bilateral 
shoulder and arm disability.  

5.  Entitlement to service connection for a joint disability.  

6.  Entitlement to service connection for a genitourinary 
disability.  

7.  Entitlement to service connection for an acquired 
psychiatric disorder.  

8.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumber spine, evaluated as 
20 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from October 1981 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In August 2001, the RO denied the veteran's claims for 
service connection for gastroesophageal reflux disease, 
carpal tunnel syndrome, a neck condition, shoulder and arm 
conditions, "a joint condition (also claimed as rheumatoid 
arthritis and fibromyalgia)," a "painful and irregular 
menstrual cycle (also claimed as uterine fibroids)," and 
"depression (also claimed as somatoform disorder)."  In May 
2002, the RO denied the veteran's claim for an increased 
rating for service-connected degenerative disc disease of the 
lumber spine.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  



FINDINGS OF FACT

1.  Gastroesophageal reflux disease, carpal tunnel syndrome, 
a cervical spine disability, a bilateral shoulder and arm 
disability, a joint disability, a genitourinary disability, 
and an acquired psychiatric disorder, were not caused or 
aggravated by service.

2.  The veteran's lumbar spine disorder is productive of 
subjective complaints of pain with evidence of degenerative 
disc disease; with forward flexion to less than 45 degrees, 
and no more than moderate limitation of motion, and not: 
listing of whole spine to opposite side, positive 
Goldthwait's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion; nor intervertebral disc syndrome 
(IDS) productive of severe; recurring attacks with 
intermittent relief; nor IDS with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, nor favorable ankylosis 
of the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastroesophageal 
reflux disease, carpal tunnel syndrome, a cervical spine 
disability, a bilateral shoulder and arm disability, a joint 
disability, a genitourinary disability, and an acquired 
psychiatric disorder, have not been met. 38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's service-connected lumbar spine disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 
(as in effect prior to September 23, 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in 
effect September 26, 2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran's service medical records are discussed infra.  A 
separation examination report is not of record.  

The post-service medical evidence consists of VA and non-VA 
reports, to include reports from the medical facility at 
Andrews Air Force Base, dated between 1990 and 2007.  

The claims files include four lay statements, from the 
veteran's spouse, and three friends, received in January 
2005, which show that the authors assert that the veteran has 
very limited functional ability, with symptoms that include 
back pain, and depression, and that she has "lupus," 
arthritis, and/or fibromyalgia.  

With regard to the claim for service connection for 
gastroesophageal reflux disease, the veteran's service 
medical records show that in August 1989, she stated that she 
was being worked up for gall bladder pain at another 
facility, and that she was treated for complaints of 
epigastric burning, RUQ (right upper quadrant) pain, and gall 
bladder pain.  The assessment noted abdominal pain, probably 
secondary to GB (gall bladder) [illegible].  The post-service 
medical evidence shows that she has a long history of 
obesity, and that in May 1990, she was treated for complaints 
of epigastric burning.  A private treatment report from 
D.R.R., D.O., dated in August 2001, notes that the veteran 
stated that she was taking Prevacid to control GERD.  VA 
reports show that in February 2006, she denied having 
gastrointestinal problems, however, she complained of GERD in 
another February 2006 VA report.  In 2007, she received 
weight management counseling, and was considered for 
Bariatric/gastric bypass surgery.  

Under 38 U.S.C.A. § 1131, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the veteran 
received a single treatment for gastrointestinal symptoms 
during service, in August 1989.  In May 1990, she was treated 
on one occasion for complaints of epigastric burning.  
However, this was subsequent to separation from service (it 
appears that she was receiving post-service care pursuant to 
her pregnancy, which began during service).  See August 2001 
rating decision.  In addition, she was not afforded a 
diagnosis at that time.  There is an August 2001 notation of 
GERD in a private treatment report, however, this notation 
appears to be "by history" only, as the report indicates 
that the veteran was seeking treatment for a sore throat and 
post-nasal drip, and she was not afforded a relevant 
diagnosis.  

Simply stated, there is no subsequently dated competent 
evidence showing that the veteran currently has a 
gastrointestinal disability, or that such a gastrointestinal 
disability is related to her service.  The post-service 
medical records provide highly probative evidence against 
this claim, failing to indicate the existence of this 
disorder.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With regard to the claim for service connection for carpal 
tunnel syndrome, the veteran's service medical records do not 
show treatment for carpal tunnel or wrist symptoms, nor does 
the post-service medical evidence contain competent evidence 
to show that the veteran has carpal tunnel syndrome, or that 
carpal tunnel syndrome is related to her service.  Gilpin.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

Regarding the two issues above, the Board must find that the 
fact the veteran filed these two claims with the VA, without 
any evidence that she has these problems, undermines her 
overall credibility with the Board, impacting on all her 
contentions. 

With regard to the claim for service connection for a 
cervical spine disability, the veteran's service medical 
records do not show treatment for cervical spine symptoms.  

The post-service medical evidence includes VA reports which 
show that in early 1997, she complained of cervical spine 
symptoms, and that she was noted to have "cervical disc 
syndrome."  In late 1997, the veteran again sought treatment 
for neck and back pain, after she reported that she had been 
involved in an motor vehicle accident in August 1997 (after 
service, providing factual evidence against this claim).  
Thereafter, she received multiple treatments for cervical 
spine symptoms, and the impressions included cervical spine 
arthritis, and stenosis.  A January 2000 X-ray report 
contains impressions noting degenerative disc disease and 
degenerative joint disease at C5-6.  A March 2000 MRI report 
indicates that there was an osteophyte complex, and a disc 
bulge, at C4-5, but that there was no evidence of disc 
herniation, canal stenosis, or neural foraminal narrowing.  
VA reports show that she occasionally presented for treatment 
while wearing a neck brace.  

The Board has determined that the claim must be denied.  The 
veteran was not treated for any cervical spine symptoms 
during her service.  The earliest medical evidence of 
treatment for any cervical spine symptoms is dated in 1997.  
This medical evidence therefore comes about seven years after 
separation from service.  This lengthy period without 
treatment is evidence there has not been a continuity of 
symptomatology and weighs against the claim.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history 
in determining if service-connection is warranted, including 
a lengthy period of absence of complaints); see also Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  Importantly, it is noted that in 1997 she had an 
accident that caused a neck problem.

In addition, there is no competent evidence showing or 
indicating that the veteran has a cervical spine disability 
that is related to her service.  Finally, there is no medical 
evidence to show that arthritis of the cervical spine was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With regard to the claim for service connection for a 
shoulder and arm disability, the veteran was not treated for 
any shoulder or arm symptoms during her service.  
After separation from service, in June 1990, she received 
treatment for complaints of back pain and decreased function 
in the right shoulder blade.  Thereafter, she received 
treatment for complaints of left shoulder pain beginning in 
1998.  A VA X-ray report, dated in 2003, noted bilateral 
glenohumeral joint narrowing.  In 2004, she received 
treatment for bilateral shoulder symptoms, specifically, 
bilateral subacromial bursitis.  

Again, the Board must note that the veteran was not treated 
for any shoulder or arm symptoms during her service.  The 
earliest medical evidence of treatment for arm or shoulder 
symptoms is a report, dated in June 1990.  However, she was 
not afforded a diagnosis at that time, and there is no record 
of follow-up treatment.  The next medical evidence of 
treatment for either arm or shoulder symptoms is dated about 
eight years later, in 1998.  This medical evidence therefore 
comes about eight years after separation from service.  This 
lengthy period without treatment is evidence there has not 
been a continuity of symptomatology and weighs against the 
claim.  Maxson.  

In addition, there is no competent evidence showing that the 
veteran has a shoulder or arm disability that is related to 
her service.  Finally, there is no medical evidence to show 
that arthritis of the shoulder or arm was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

With regard to the claim for service connection for a joint 
disability, the Board initially notes that service connection 
is currently in effect for disabilities that include right 
ankle arthritis, and a low back disorder.  The claim for a 
"joint disability" is therefore construed not to include 
low back and right ankle disorders.  See 38 C.F.R. § 4.14 
(2007).  This claim is also interpreted not to include her 
cervical spine, arms, and shoulders, which are the subject of 
separate claims.  The Board further notes that in a rating 
decision, dated in September 2006, the RO denied a claim for 
service connection for sysmtemic lupus erythematosus.  There 
was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  The veteran's claim for a 
joint disability is therefore construed not to include this 
disease.  

In this regard, as noted below, the Board has determined that 
the preponderance of the evidence shows that the veteran does 
not have systemic lupus erythematosus.  Under the 
circumstances, there is no "reasonably raised issue" as to 
reopening the claim for this disease.  See generally EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  

The veteran's service medical records do not show treatment 
for joint symptoms.  The post-service medical evidence 
includes a June 1998 VA MRI study which notes possible 
fibromyalgia.  Subsequently reports show multiple treatments 
for complaints of joint pain, and contain multiple notations 
of fibromyalgia.  These reports also show that diagnoses of 
sysmtemic lupus erythematosus, and rheumatoid arthritis, were 
frequently entertained.  A VA neurological examination 
report, dated in December 2000, contains diagnoses that 
include "polyarthrialgias with an abnormal bone scan," and 
notes that her neurological examination was grossly intact.  

Beginning in 2003, she received treatment for bilateral hip 
symptoms, with notations of trochanteric bursitis.  The 
veteran reported falling on her left knee in July 2004, with 
an assessment of a contusion/impaction injury.  Reports, 
dated in December 2005, note a complex tear involving the 
medial meniscal posterior horn and body with extrusion of the 
meniscal body (MRI), chondromalacia, and osteoarthritis.  A 
February 2007 VA examination report shows that the veteran 
was informed that the electronic database of the rheumatology 
service indicates that she was informed that she had no 
evidence of sysmtemic lupus erythematosus, or rheumatoid 
arthritis.  However, she stated that she was "confident that 
she has Rheumatoid arthritis (speculation) contrary to the 
medical evidence."  There was no relevant diagnosis, 
however, the examiner noted the presence of trochanteric 
bursitis, and that the veteran was deconditioned and severely 
overweight.  

As an initial matter, as previously noted, the medical 
evidence shows that diagnoses of sysmtemic lupus 
erythematosus, and rheumatoid arthritis, were frequently 
entertained.  However, the more recent, and more probative, 
medical evidence shows that, following numerous workups, 
examiners have concluded that the veteran does not have 
either sysmtemic lupus erythematosus, or rheumatoid 
arthritis, and that her correct diagnosis is fibromyalgia.  
See e.g., VA reports, dated in October 2005; February, April, 
and December of 2006.  The Board further notes that overall, 
the majority of the diagnoses are fibromyalgia, and that 
although a number of VA reports contain "problem lists" 
noting sysmtemic lupus erythematosus, or rheumatoid 
arthritis, when viewed in context, these notations lack 
clinical support, and are merely "by history."  They 
therefore do not warrant a change in the Board's conclusion 
that the medical evidence currently indicates that the 
veteran's correct diagnosis is fibromyalgia.  

In summary, the preponderance of the medical evidence shows 
that the veteran does not have either sysmtemic lupus 
erythematosus, or rheumatoid arthritis, and that she has 
fibromyalgia.  

The Board has determined that the claim must be denied.  The 
veteran's service medical records do not show treatment for 
joint symptoms.  The post-service medical evidence shows that 
beginning in 1998, she was noted to have possible 
fibromyalgia, and subsequently dated medical reports indicate 
that she currently has this disorder.  Thus, the earliest 
medical evidence of fiobromyalgia comes about eight years 
after separation from service.  This lengthy period without 
treatment is again evidence there has not been a continuity 
of symptomatology and weighs against the claim.  Maxson.  In 
addition, there is no competent evidence showing that the 
veteran has a joint disability, to include fibromyalgia, that 
is related to her service.  

Finally, there is no medical evidence to show that arthritis 
of any joint was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  In this regard, she is shown to have a left knee 
ligament tear, as well as chondromalacia, and arthritis, 
following a fall in July 2004 (after service).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  

With regard to the claim for service connection for a 
genitourinary disability, the veteran's service medical 
records show that she received prenatal and pregnancy care 
during service, between 1989 and 1990.  The 1990 reports note 
resolving endometriosis, and show that in March 1990 she 
received a number of treatments for complaints of cramps and 
abdominal pain, and assessments that included UTI (urinary 
tract infection).  In addition, between April and June of 
1987, she was treated for amenorrhea "probably due to 
disruption of travel."  A June 1987 report characterized 
this condition as "resolved", providing evidence against 
this claim.  Pelvic examinations in 1984, 1985, 1986, and 
1987, were normal.  The 1987 report indicates that cytologic 
findings indicated severe inflammation with associated cell 
changes.  

The post-service medical evidence includes a June 1990 VA 
examination report, which shows that the diagnoses included 
recurrent UTI.  Other VA reports show that beginning in 1996, 
she received treatment for genitourinary symptoms that appear 
to have primarily consisted of dysmennorrhea.  She also 
received prenatal and pregnancy care in 1996.  In July 1998, 
she reported a ten-year history of off-and-on pelvic pain.  
The impression was pelvic pain/fibroids.  That same month, 
she underwent procedures that included a dilation and 
curettage, and hysteroscopy, with no relevant bowel or intra-
abdominal pathology noted.  Reports, dated beginning in May 
2004 report, note menometrorrhagia, irregular menses with 
multiple fibroids, and indicate that a hysterectomy may be 
advisable.  

The Board has determined that the claim must be denied.  The 
veteran's service medical records show that she was treated 
for amenorrhea that was "probably due to disruption of 
travel," between April and June of 1987, and a June 1987 
report characterized this condition as "resolved."  There 
is no inservice evidence of treatment for these symptoms 
during the remaining three years of service.  Endometriosis, 
was noted in 1990, but this was also characterized as 
"resolved."  Thus, the evidence is insufficient to show a 
chronic condition during service.  See 38 C.F.R. § 3.303.  
The post-service medical evidence shows that beginning in 
1996, she received treatment for genitourinary symptoms that 
appear to have primarily consisted of dysmennorrhea, with 
subsequent findings of pelvic pain and fibroids, 
menometrorrhagia, and irregular menses.  Thus, the earliest 
medical evidence of relevant treatment comes about six years 
after separation from service.  This lengthy period without 
treatment is evidence there has not been a continuity of 
symptomatology and it weighs against the claim.  Maxson.  In 
addition, there is no competent evidence showing that the 
veteran has a genitourinary disability that is related to her 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

With regard to the claim for service connection for an 
acquired psychiatric disorder, the veteran's service medical 
records do not show treatment for psychiatric symptoms.  The 
post-service medical evidence includes treatment reports from 
the Rockingham Memorial Hospital, dated in May 1993, which 
show that she was treated for complaints of anxiety after her 
brother committed suicide.  The diagnoses were chest pain, 
resolved, and hyperventilation.  

VA reports show that in July 1999, she was referred to a 
social worker by a psychologist after she reported that she 
"suffered a debilitating car accident two years ago which 
causes her continued pain and in ability to hold a job."  
Importantly, such a fact provides highly probative evidence 
against all claims in this case, clearly indicating a post-
service problem is the cause for many of the claims she has 
filed with the VA, undermining her credibility.  

Beginning in March 2000, she received treatment for 
psychiatric symptoms.  Her Axis I diagnoses included "pain 
disorder associated with both psychological factors and a 
general medical condition," and "rule out somatization 
disorder vs. undifferentiated somatoform disorder," 
depressive disorder NOS (not otherwise specified), and 
dysthymic disorder, and Axis II diagnoses that included 
"histrionic personality traits, rule out disorder."  VA 
reports note that her pain was a "complex, multifaceted 
problem," and she was encouraged to become as active as 
possible.  

The Board has determined that the claim must be denied.  The 
veteran was not treated for any symptoms during her service.  
She was treated for psychiatric symptoms in 1993, however, 
she was not afforded a diagnosis at that time, and the next 
medical evidence of psychiatric treatment is dated in 1999.  
This evidence comes about nine years after separation from 
service.  Again, this period without treatment is evidence 
there has not been a continuity of symptomatology and it 
weighs against the claim.  Maxson.  In addition, there is no 
competent evidence showing that the veteran has an acquired 
psychiatric disorder that is related to her service (or to a 
service-connected disability, see 38 C.F.R. § 3.310).  

In this regard, there is evidence that she has a "complex, 
multifaceted" pain disorder, however, the Board has 
previously determined that the preponderance of the evidence 
shows that she has fibromyalgia, and the Board has determined 
that service connection for fibromyalgia is not warranted.  
Finally, to the extent that she is shown to have a 
personality disorder, personality disorders are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2007); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. 
Principi, 3 Vet. App. 439 (1992).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

With respect to the veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that 
gastroesophageal reflux disease, carpal tunnel syndrome, a 
cervical spine disability, a shoulder and arm disability, a 
joint disability, a genitourinary disability, and an acquired 
psychiatric disorder, were caused by service that ended in 
1990, more than 17 years ago.  However, regarding the 
critical issues of her current diagnoses, and whether and if 
her claimed diagnoses can be reasonably associated with 
service, the Board places greater probative value on the 
medical evidence.  

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran was not treated during service for any of 
the claimed conditions, except as noted, and which do not 
show post-service medical treatment for any of the claimed 
conditions until, at the earliest, 1996, except as noted, 
which do not show that she has GERD, or carpal tunnel 
syndrome, and which do not contain competent evidence of a 
nexus between any of the claimed disabilities and the 
veteran's service), the Board finds that the medical evidence 
outweighs the veteran's contentions that she has the claimed 
conditions that are related to her service.  Simply stated, 
the Board finds that the service medical records and post-
service medical record outweighs the veteran's statements, 
which have been found to be of very limited probative value.  

Finally, the veteran asserts that she is entitled to an 
increased rating for service-connected degenerative disc 
disease of the lumber spine, currently evaluated as 20 
percent disabling.   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1 (2007), the veteran's service medical records show that 
she received treatment for back pain in February 1986.  The 
post-service medical evidence included a June 1990 VA 
examination report, which noted complaints of back pain, and 
findings of slight levoscoliosis and limited extension, and 
recurrent lumbosacral strain.  There was no relevant 
diagnosis.  A VA MRI report, dated in August 1999, showed 
only a one centimeter vertebral body hemangioma at L4, with 
no focal disc protrusions, canal stenosis, or neural 
foraminal narrowing.  An August 1999 VA X-ray was normal, and 
a January 200 X-ray showed no significant abnormality.  

In November 1990, the RO granted service connection for 
lumbosacral strain, evaluated as 10 percent disabling.  There 
was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).  

On September 6, 2000, the veteran filed a claim for an 
increased rating.  In May 2002, the RO denied the claim.  The 
veteran appealed, and in January 2004, the RO granted the 
claim to the extent that it increased the veteran's rating to 
20 percent, with an effective date of September 6, 2000.  
Since this increase did not constitute a full grant of the 
benefit sought, the higher evaluation issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

In its rating decisions, the RO evaluated the veteran's 
lumbar spine disorder under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5292.  Under 38 C.F.R. § 4.71a, DC 5292 (as in 
effect prior to September 26, 2003), the next higher rating 
(i.e., greater than 20 percent) is a 40 percent rating, which 
is warranted where the limitation of motion in the lumbar 
spine is severe.  

The Board finds that a rating in excess of 20 percent under 
DC 5292 is not warranted.  The relevant evidence includes a 
VA examination report, dated in December 2000, which shows 
that the veteran's low back had flexion to 60 degrees, 
extension to 10 degrees, lateral bending to 10 degrees, and 
lateral rotation to 20 degrees.  While taking her shoes on or 
off, she was observed to have flexion to about 100 degrees.  
The relevant diagnoses were lumbar strain, and lower back 
pain with radiating lower extremity pain.  Reports from 
Physical Therapy and Rehab Concepts, dated in October and 
November of 2001, indicate that she had flexion to 50 
degrees, extension to 26 degrees, and 35 degrees, right side 
bending to 15 degrees, and 28 degrees, and left side bending 
to 24 degrees, and 28 degrees.  A VA examination report, 
dated in January 2002, shows that the veteran's low back had 
flexion to 90 degrees, extension to 10 degrees, 15 degrees of 
right rotation, 10 degrees of left rotation, and 10 degrees 
of lateral flexion, bilaterally.  The relevant diagnosis was 
degenerative disc disease of the lumbosacral spine with facet 
arthropathy, mild.  VA progress notes, dated in October 2003, 
February and August of 2006, and February 2007, state that 
she had a FROM (full range of motion) in all joints (specific 
degrees of motion were not provided).  A QTC examination 
report, dated in December 2004, shows that the veteran's low 
back had flexion to 45 degrees, extension to 35 degrees, 
lateral flexion to 25 degrees (bilaterally), and rotation to 
30 degrees (bilaterally).  The diagnosis was degenerative 
disc disease of the lumbar spine with facet arthropathy.  A 
VA examination report, dated in February 2007, shows that the 
veteran's low back had flexion to 85 degrees, extension to 20 
degrees, lateral flexion to 20 degrees (bilaterally), and 
rotation to 20 degrees (bilaterally).  The relevant diagnosis 
noted a normal clinical examination of the lumbar spine 
without lower extremity radiculopathy.  

Given the foregoing, in the Board's judgment, the evidence 
does not show a severe limitation of motion.  Accordingly, a 
rating in excess of 20 percent is not warranted under DC 
5292.  The Board finds that the medical records cited above 
provide evidence, overall, against this claim. 

The Board has considered the possibility of a rating in 
excess of 20 percent under other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect prior to 
September 23, 2002), a 40 percent rating is warranted for: 
Intervertebral disc syndrome, severe; recurring attacks with 
intermittent relief.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

In this case, in addition to the previously discussed ranges 
of motion, the evidence shows a great deal of complaints of 
pain.  A December 2000 VA neurological examination report 
states that the veteran had +2 reflexes, and a grossly intact 
examination.  See also January 2002 VA neurological 
examination report (+2 reflexes).  The January 2002 VA joints 
examination report shows that the examiner noted that the 
veteran was morbidly obese and that her examination was 
extremely poor and compromised by complaints of diffuse 
hyperesthesia to even light touch.  He concluded that 
orthopedic evaluation was "essentially pointless," and that 
the veteran should be evaluated by a rheumatologist.  The 
December 2004 QTC examination report shows that the examiner 
stated that there was no intervertebral disc syndrome, and 
that she had normal coordination, and no root involvement 
upon peripheral nerve examination.  The February 2007 VA 
examination report indicates that an X-ray taken that same 
month was negative, and the diagnosis notes a normal clinical 
examination.  

In summary, the evidence is insufficient to show severe 
intervertebral disc syndrome, manifested by recurring attacks 
with intermittent relief, listing of whole spine to opposite 
side, positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Although there is evidence of low 
back pain, this evidence is outweighed by the evidence 
showing that these symptoms are not sufficiently frequent or 
severe to warrant a rating in excess of 20 percent under 
either DC 5293 (as in effect prior to September 23, 2002) or 
DC 5295 (as in effect prior to September 26, 2003).  The 
Board therefore finds that overall, the evidence does not 
show that the veteran's low back disorder is manifested by 
symptomatology that more nearly approximates the criteria for 
an evaluation of 40 percent under DC's 5293 or 5295, and that 
the preponderance of the evidence is against a 40 percent 
evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 (as 
in effect prior to September 26, 2003) a rating in excess of 
20 percent is warranted for ankylosis of the spine.  However, 
these Diagnostic Codes are not applicable to this case. 
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, an 
evaluation in excess of 20 percent for the veteran's 
disability is not warranted under these codes because the 
veteran's service-connected disability has not been shown to 
result in ankylosis.   

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
or her appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 23, 2002, and September 26, 2003 
(i.e., the effective date of the new regulations).  

Therefore, the Board has addressed whether: (1) the veteran 
is entitled to a higher rating under the old criteria, and 
will now discuss (2) whether, for the period on and after 
September 23, 2002 (for intervertebral disc syndrome), and 
September 26, 2003, the veteran is entitled to a higher 
rating under the new criteria.  It is noted that the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

Under 38 C.F.R. § 4.71a, DC 5293 (effective September 23, 
2002), a 40 percent rating is warranted for IDS, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that an evaluation of 40 
percent is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  In addition, the regulation 
provides that intervertebral disc syndrome may be rated under 
either the General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 40 
percent is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. [Note 1].

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The Board finds that a rating in excess of 20 percent is not 
warranted under 38 C.F.R. § 4.71a, DC 5293 (as in effect 
September 23, 2002), or under DC 5237, 5242, or 5243 and the 
General Rating Formula.  As previously discussed, the 
recorded ranges of motion for the low back do not show that 
the veteran's low back has flexion to 30 degrees or less.  In 
addition, there is no evidence of ankylosis of the spine.  

With regard to DC 5293 (as in effect September 23, 2002), and 
DC 5243, there is no evidence of incapacitating episodes, to 
include within the meaning of the version of the regulation 
as in effect September 26, 2003 (see Diagnostic Code 5243, 
Note 1), and the evidence is insufficient to show that the 
veteran has intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  See e.g., December 
2004 QTC examination report (in which the examiner stated 
that there was no intervertebral disc syndrome); February 
2007 VA examination report (noting that an electromyogram was 
negative for lower extremity radiculopathy, and that no 
lumbar radiculopathy was evident).  

Finally, with regard to associated neurological 
abnormalities, see General Rating Formula, Note 1, the 
evidence is insufficient to show that diagnosed neurological 
disorders exist that are associated with the service-
connected lumbosacral spine disability.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  

As for the other relevant diagnostic codes, while the 
evidence shows that there was increased pain on motion, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 20 percent.  In particular, 
the Board notes the lack of such findings as neurological 
impairment, loss of strength and muscle atrophy.  In this 
regard, the VA examination reports consistently show that the 
veteran was found to have strength of 5/5, with one finding 
of 4+/5.  The QTC examination report noted normal strength 
and sensory function, and that she had normal coordination, 
and no root involvement upon peripheral nerve examination.  
In summary, when the ranges of motion in the back are 
considered together with the evidence showing functional loss 
-- to include the findings pertaining to neurologic deficits, 
muscle strength, and the lack of evidence of muscle atrophy -
- the Board finds that there is insufficient evidence of 
objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 20 percent.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that a rating in excess of 
20 percent is not warranted under 38 C.F.R. § 4.7a, DC's 
5237, 5242, 5243, 5286, 5289, 5292, 5293, or 5295.  See also 
the General Rating Formula, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the veteran's lumbosacral 
spine evaluation should be increased for any separate period 
based on the facts found during the whole appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the veteran 
had a worsening of her low back disability such that a rating 
in excess of 20 percent is warranted.  

In reaching all of these decisions, the Board has considered 
the doctrine of reasonable doubt, however, as is stated 
above, the preponderance of the evidence is against the 
appellant's claims, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In letters, dated in November 2004 (increased 
rating claim), and November 2005 (service connection claims 
and increased rating claim), the veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims.  

The VCAA notices did not comply with the requirement that the 
notice must precede the adjudication.  However, any defect 
with respect to the timing of the VCAA notices in this case 
was nonprejudicial.  There is no indication that the outcomes 
of the claims have been affected, as all evidence received 
has been considered by the RO.  The veteran has been provided 
a meaningful opportunity to participate effectively in the 
processing of her claims, as she has been afforded the 
opportunity to submit additional argument and evidence, which 
she has done, and she addressed the issues at a hearing at 
the RO in June 2004.  After issuing the letters discussed 
above, the RO reconsidered the appellant's claim, as 
evidenced by the April 2007 Supplemental Statements of the 
Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (holding that VA cured any failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  For these reasons, the timing of the 
VCAA notices was not prejudicial.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  

The VCAA notices also did not discuss the criteria for an 
increased rating, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify her of the 
information and evidence necessary to substantiate the 
increased rating claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id.  Specifically, a review of the 
appellant's representative's submission, received in June 
2008, shows that this submission was filed subsequent to the 
April 2007 Statement of the Case, which listed all of the 
relevant criteria for an increased rating.  This submission 
indicates actual knowledge of the right to submit additional 
evidence and of the availability of additional process.  As 
both actual knowledge of the veteran's procedural rights, and 
the evidence necessary to substantiate the claim, have been 
demonstrated and she, or those acting on her behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.   Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence.  
Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA and 
non-VA medical records.  

With regard to the service connection claims, the veteran has 
not been afforded examinations, and etiological opinions have 
not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the veteran was not treated for any of the 
claimed conditions during service, with the exception of one 
treatment for gastrointestinal symptoms in August 1989, and 
treatment for genitourinary symptoms between April and June 
of 1987, with all pelvic examinations normal.  She receive 
treatment on one occasion shortly after service for 
epigastric pain, and on one occasion for shoulder and arm 
symptoms, with no subsequent treatment until at least 1997.  
The post-service medical evidence does not show that she has 
GERD, or carpal tunnel syndrome.  The earliest medical 
evidence of any of the other claimed disabilities is dated no 
earlier than 1996.  This is approximately six years after 
separation from service.  There is no competent evidence 
which links any of the claimed disabilities to the veteran's 
service, or to show that the veteran had arthritis of any 
relevant joint that was manifest to a compensable degree 
within one year of separation from service.  

In this case, the Board finds that the veteran's claims 
files, as a whole, provide highly probative evidence against 
all claims, clearly revealing problems that have no 
connection to service, beginning about seven years or more 
after service.  A medical opinion, based on this evidence, 
would be a useless gesture based on a record that clearly and 
unmistakable indicates that these disabilities have no 
connection to service.  Given the foregoing, the Board finds 
that the standards of McLendon have not been met.  See also 
38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  

On a factual basis, these claims must be denied at this time.  
Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  Therefore, there is sufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for gastroesophageal reflux disease is 
denied.  

Service connection for carpal tunnel syndrome is denied.  

Service connection for a cervical spine disability is denied.  

Service connection for a bilateral shoulder and arm 
disability is denied.  

Entitlement to service connection for a joint disability is 
denied.  

Entitlement to service connection for a genitourinary 
disability is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  

A rating in excess of 20 percent for service-connected 
degenerative disc disease of the lumber spine is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


